Name: 84/294/EEC: Commission Decision of 27 April 1984 concerning animal health conditions and veterinary certification for the import of fresh meat from Malta
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  animal product;  health;  Europe;  tariff policy
 Date Published: 1984-05-30

 Avis juridique important|31984D029484/294/EEC: Commission Decision of 27 April 1984 concerning animal health conditions and veterinary certification for the import of fresh meat from Malta Official Journal L 144 , 30/05/1984 P. 0017 - 0020 Finnish special edition: Chapter 3 Volume 17 P. 0137 Spanish special edition: Chapter 03 Volume 30 P. 0236 Swedish special edition: Chapter 3 Volume 17 P. 0137 Portuguese special edition Chapter 03 Volume 30 P. 0236 COMMISSION DECISION of 27 April 1984 concerning animal health conditions and veterinary certification for the import of fresh meat from Malta (84/294/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Article 16 thereof, Whereas following a Community veterinary mission it appears that the animal health situation in Malta is excellent, stable and completely controlled by well-structured and organized veterinary services, particularly as regards diseases transmissible through meat; Whereas, in addition, the responsible veterinary authorities of Malta have confirmed that Malta has for at least 12 months been free from rinderpest, exotic and classical foot-and-mouth disease, African swine fever, classical swine fever, swine vesicular disease and Brucella suis infection and that no vaccinations have been carried out against those diseases during that time with the exception of classical foot-and-mouth disease ; whereas animals vaccinated against classical foot-and-mouth disease are present in Malta; Whereas the responsible veterinary authorities of Malta have undertaken to notify the Commission of the European Communities and the Member States, by telex or telegram, within 24 hours at the latest, of the confirmation of the occurrence of any of the abovementioned diseases or an alteration in vaccination policy against them; Whereas animal health conditions and veterinary certification must be adopted according to the animal health situation of the non-member country concerned; Whereas certain Member States, because of their particular animal health situations concerning foot-and-mouth disease, benefit from special provisions in intra-Community trade and should therefore also be authorized to apply special provisions in respect of imports from third countries ; whereas these provisions must be at least as strict as those which the same Member States apply in intra-Community trade; Whereas it will be necessary to re-examine this Decision with a view to its adaptation to Community rules concerning the control and eradication of foot-and-mouth disease within the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall authorize the importation from Malta of fresh meat of bovine animals, swine and domestic solipeds conforming to the guarantees laid down in an animal health certificate which accords with the Annex hereto and which must accompany the consignment. 2. Member States shall not authorize imports of categories of fresh meat from Malta other than those referred to in paragraph 1. Article 2 Until the adoption by the Council of rules concerning the control and eradication of foot-and-mouth disease within the Community, and while continuing to prohibit vaccination against foot-and-mouth disease, Ireland and the United Kingdom in respect of Northern Ireland may, in respect of fresh meat of bovine animals and swine, referred to under Article 1, retain their national animal health rules relating to protection against foot-and-mouth disease. Article 3 This Decision shall not apply to imports of glands and organs authorized by the country of destination for pharmaceutical manufacturing purposes. (1) OJ No L 302, 31.12.1972, p. 28. (2) OJ No L 59, 5.3.1983, p. 34. Article 4 This Decision shall be re-examined with a view to its adaptation to Community rules concerning the control and eradication of foot-and-mouth disease within the Community. Article 5 This Decision shall apply from 1 May 1984. Article 6 This Decision is adressed to the Member States. Done at Brussels, 27 April 1984. For the Commission Poul DALSAGER Member of the Commission ANNEX >PIC FILE= "T0025946"> >PIC FILE= "T0025947">